DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

After Final Amendment
2. 	The Examiner acknowledges the amended claims filed on 06/20/2022. Claims 1, 8 and 17 have been amended. Claims 6-7 and 9 have been cancelled. Claim 23 has been added. 

Allowable Subject Matter
3.	Claims 1-5, 8 and 10-23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5. 	Regarding claim 1, the prior art does not teach or fairly suggest “…a dielectric metasurface positioned within the path of the input light beam, the metasurface having a two dimensional array of surface elements configured to impose predetermined phase changes to the input light beam to generate an output light beam for illuminating the subject, wherein the array of surface elements have polarizing properties to polarize the output light beam into a first polarization state corresponding to a left hand or right hand circular polarization; and an image sensor configured to image returned light being light from the output light beam that is reflected or backscattered from the subject; and a polarization filter disposed proximal to the image sensor, the polarization filter configured to direct reflected or backscattered light having the first polarization state to the image sensor and to reject light having other polarization states…” and used in combination with all of the other limitations of claim 1.

6. 	Claims 2-5, 8, 10-15 and 21-23 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

7. 	Regarding claim 16, the prior art does not teach or fairly suggest “… a dielectric metasurface positioned within the path of the input light beam, the metasurface having a two dimensional array of surface elements configured to circularly polarize the input light beam to generate an output light beam having a circular polarization state for illuminating the scene; a polarization filter configured to receive reflected light from the scene and to direct the reflected light having the circular polarization state to the image sensor and to reject light having all other polarization states; and an image sensor configured to image the reflected light to obtain images of the scene…” and used in combination with all of the other limitations of claim 16.

8. 	Claims 17-20 depend on allowable claim 16. Therefore, the dependent claims are also held allowable.

9. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/28/2022